- oKEPHA'PRO INC. and-ANDREASKASOTIS,

Case 1:20-cv-07076-ER Document 19 Filed 04/15/21 Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

GREEK FARMS INTERNATIONAL, LLC,

 

 

GREEK FARMS INTERNATIONAL, LLC,

 

Plaintif{(s), Docket No: 4.20 Ey 07076 “ER )

( )
-against- NOTICE OF PRO SE APPEARANCE

ALPHA PRO INC. and ANDREASKASOTIS

 

 

 

Defendant(s).

 

[hereby enter an appearance on my own behalf in this action and request:
{please check one option below)

[_] that all future correspondence be mailed to me at the address below, or

that all future correspondence be e-mailed to me at the e-mail address below. I have
completed the attached Consent to Electronic Service.

T understand that if my address or e-mail address changes, I must immediately notify the Court
and all parties.

. C] Plaintiff
Andreas Kasotis Defendant

 

Name (Last, First, Ml)

7114 locust Street. Upper Darby PA 19082

 

 

Address City State Zip Code
610 324 3439 akasotis@gmail.com
Telephone Number e-maij address

Ps

fi

4/12/20 Avreles

Date Signgtu re

 

 

 
 

Case 1:20-cv-07076-ER Document 19 Filed 04/15/21 Page 2 of 2

 

cytet Ee CHU:

Seat Tati Pe Sita tat

“pian TeqOR LOS P24 SNLY

 

 

zs abt td ws Laan 20d/a

ipod! s si S27 fy Wd

% 1 SW TEOZ Udy €F

O6T Vd VIHATROW TH Sif Say YAO DS fe ep!
i i / i fi

e

 
